DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an acid modified, “non-substituted” starch, wherein the phrase “non-substituted” does not appear to have support in the originally filed specification. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes substituted starch, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of substituted starch, it is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 8-12, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Jr. (US 2005/0223949).
Regarding claim 1, Bailey, Jr. teaches a gypsum board (paragraphs [0002] and [0026]), comprising: a gypsum core formed from a gypsum slurry having a composition comprising a starch (paragraphs [0026]), wherein the starch includes an acid modified, non- substituted starch having a peak viscosity of between 600 to 1600 BU (paragraphs [0006] and [0048]) which overlaps the claimed range of about 200 BU to about 800 BU. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Further, it is well known as disclosed in paragraph [0002] of Bailey, Jr. that slurry typically includes calcined gypsum, i.e. stucco. Therefore, it would have been obvious to include stucco in the gypsum slurry.
The limitation regarding gypsum core “formed from a gypsum slurry having a composition” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bailey, Jr. meets the requirements of the claimed gypsum core, Bailey, Jr. clearly meets the requirements of present claims.
Regarding claims 8, 9, 10, and 33, given that Bailey, Jr. teaches gypsum board having materials and structure identical to those presently claimed, the starch is considered to inherently have a peak gelling temperature as claimed, absent evidence to the contrary. 
Regarding claim 11, given that Bailey, Jr. teaches a gypsum board product and given that it is well known as disclosed in paragraph [0002] of Bailey, Jr. that gypsum board comprises a core material between two paperboard sheets, it would have been obvious to include two 
Regarding claim 32, given that Bailey, Jr. teaches gypsum board having materials and structure identical to those presently claimed, the gypsum board is considered to inherently exhibits a greater nail pull strength in comparison to a gypsum board containing an ethylated starch without acid modification and a gypsum board containing an acid modified starch without ethylation, absent evidence to the contrary.

Claims	34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Jr. (US 2005/0223949) in view of Xu et al. (US 2012/0207989).
Bailey, Jr. is relied upon as disclosed above.
Regarding claims 34 and 35, Bailey, Jr. fails to teach starch content as claimed.
However, Xu et al. teaches a gypsum board (See Abstract, paragraph [0002]) comprising a gypsum core (paragraphs [0023]-[0024] and [0073]-[0075]) comprising stucco (paragraph [0024]) and acid-modified, non-substituted starch (paragraphs [0053] and [0087]) wherein the gypsum core has a front side, a back side, and a center core between the front and back sides. 
While Xu et al. does not explicitly disclose a ratio as claimed, Xu et al. does discloses wherein the gypsum core has a starch content at the front and back sides of the gypsum core that is higher than the starch content in the center core in order to enhance nail pull resistance (paragraph [0053]). Since the instant specification is silent to unexpected results, the specific ratio of starch content is not considered to confer patentability to the claims. As the nail pull resistance is a variable that can be modified, among others, by adjusting the ratio of starch content, the precise ratio would have been considered a result effective variable by one having 
Regarding claim 36, Bailey, Jr. fails to teach gypsum board having a weight as claimed. 
However, Xu et al. teaches gypsum board having a weight of from about 1100 lbs/MSF to 1500 lbs/MSF (paragraph [0036], Table 4) which overlaps the claimed range of 1219 lbs/MSF to 1478 lbs/MSF. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a weight for the gypsum board of Bailey, Jr. in order to accept a desired load (Xu et al., paragraph [0016]).
Given that Bailey, Jr. in view of Xu et al. teaches gypsum board having materials and structure identical to those presently claimed, the gypsum board is considered to inherently possess a nail pull strength as claimed, absent evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 06/07/21 have been considered but are moot in light of Applicant’s amendments and because the new ground of rejection does not rely on any reference 
Applicant amended claim 1 to recite “non-substituted” instead of “ethylated”, “about 200 to about 800 BU” instead of “about 800 to about 2000 BU” and deleted the peak gelling temperature, ratio of starch content, and nail pull strength. Applicant also deleted claims 4-5 and added new claims 33-36.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787